By the Court, Cardpzo, J.
Whatever may be our individual opinions, the constitutionality of the legal tender acts is not an open question in this state. (Metropolitan Bank v. Van Dyck; Meyer v. Roosevelt, 27 N. Y. Rep. 400.) The point principally argued before us was very carefully considered, though perhaps not directly involved, in Rodes v. Bronson, (34 N. Y. Rep. 649.) The Court of Appeals discussed the law in two aspects : first, reading the condition of the bond without the words “ lawful money of the United States,” (which it in fact contained,) and secondly, including those words. Whether that case be treated as a direct adjudication only upon the construction and effect of a bond which contains the words “ lawful money of the United States,” or whether it should be recognized as also establishing authoritatively the law applicable to a bond not containing those words, is not very material, because at all events the reasoning of the opinion upon the latter subject is convincing. We think the views it expressed upon that point entirely sound, and that it is superfluous either to repeat, or attempt to add any thing to them here. It only remains for us to apply them to the present ease.
If by “ gold coin,” a commodity, and not the currency of the country, was intended to be designated, then as the bond was conditioned to pay a sum of money, viz. $4000 and interest, in a certain commodity, the tender of so much of that commodity as would at that time have produced in the market the sum of $4000 of lawful money (and interest) would have discharged the bond. Or if the obligor did not tender the commodity, the damages recoverable would be the amount of the debt agreed to be paid, viz. $4000 and interest. (See opinion, pp. 651, 652, 653.) *430The obligation in this case is, not to deliver or pay a specified quantity and quality of gold, but to pay a sum of money, viz. $4000—whether to be paid in a commodity or not—it is still to pay a certain sum of money. This is the distinction. (Same case, p. 653.)
[New York General Term,
November 2, 1868.
If the agreement had been to pay or deliver a certain quantity and quality of a commodity—gold coin, or any thing else—upon failure to perform, the promisee might recover the market value of the article at the time and place, when and where it should have been delivered; but when, as here, the agreement is to pay so many dollars, whether in a commodity or in money, the amount of money agreed to be paid, and interest, is the only.measure of damages for a breach of the covenant.
"Without giving the reasons which, in addition to the views expressed by Justice Smith, lead me to think that the parties to this bond were contracting for the payment of money only, enough has been said to dispose of the only points in the case calling for any remarks, and to show that the order made below was right, and should be affirmed, with costs.
Order affirmed.
Geo. G. Barnard, lngrcohatn and Cardozo, Justices.]